DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the phrase “achieved predominantly and in particular exclusively” renders the claim indefinite because it creates ambiguity as to which one is required to infringe on the claim. 
Claims 4-7 are rejected for their dependency on rejected claim 3.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph
For fee calculating purposes, Applicant's claim 20 was initially determined to be a dependent claim because of its reference to claim 1 (MPEP §608.01(n) II.). However, claim 20’s reference to claim 1 simply functions as a cross reference. The reference to claim 1 is not phrased so as the “[a] contact apparatus” of claim 20 further limits the “electrical multi-conductor cable” of claim 1. Instead, claim 20 is phrased as: claim 20 is drawn to “[a] contact apparatus” that incorporates the limitations recited in claim 1. Furthermore, Applicant’s use of the indefinite article “A” rather than the definite article “The” in reciting the “contact apparatus” indicates claim 20’s contact apparatus is another and independent contact apparatus than the one recited in claim 1. 
While a dependent claim is required to make an express reference to a prior claim from which it depends (35 U.S.C. §112 (d)/4th paragraph), it does not follow that reference to another/prior claim indicates the claim is intended to be a dependent claim. 
Therefore, Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite, in unequivocal terms, the claim in independent form. 
Claims 21 and 22 are rejected under the rationale above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 8, 9, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2471144 to Berger (“Berger”). An original copy of Berger is provided along with an English translation that is relied upon below. 

As to independent claim 1, an electrical multi-conductor cable (Fig. 5: 2) with contact apparatus (Fig. 2: 3, 4, 6, 7) for a plug-in connector (Mere intended use is not given patentable weight. MPEP 2111.02. Furthermore, "[A]pparatus claims cover what a device is, not what a does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Here, the phrase “for” introduces the intended use of the “an electrical multi-conductor cable with contact apparatus.” Because this recitation merely states how the cable with contact apparatus may be employed, it is not afforded patentable weight.), in particular a line with a charging plug at a charging station for electric vehicles (This recitation further describes the plug-in connector found not to carry any patentable weight rather than the cable with contact apparatus, and the clause is drafted to include a set of commas that indicate the clause is nonrestrictive. In view of these factors and the basis above, this recitation is not afforded patentable weight.), comprising: a central cable core (Fig. 5: 14), a number of conductors which are arranged concentrically relative to each other in an annular shape around the cable core (Fig. 5: 14, ¶ 0027) and comprising individual wires (Fig. 5: 14, ¶ 0027), and a respective insulation between the conductors (Fig. 5: 15, ¶ 0027), wherein the contact apparatus includes two contact shell portions (Fig. 2: 6, 7) which at their inside have a plurality of receiving means which are stepped radially from each other (Fig. 2 and 3 disclose elements  6 and 7 have interior portions (“receiving means”) which are each spaced from each other (”stepped radially”)), arranged in the receiving means of at least one clamping shell portion is a respective contact body associated with one of the concentric conductors for contacting purposes (Fig. 2 and 3 discloses each of 6 and 7 have recesses (“contact body”) which  accommodate a respective 14.), wherein each contact body has a channel shape with a longitudinal extent and of a curved cross-sectional configuration around a peripheral portion of the associated conductor (Fig. 2 and 3. See 6 and 7’s recesses accommodate a respective 14’s curvature and longitudinal length.), there is provided a closure for connecting the clamping shell portions (¶ 0029, 0030. Clamping connection between 6 and 7 is achieved, in one way, through pressing.), which fixes the clamping shell portions to each other in a closed position (¶ 0029, 0030), and the clamping shell portions in the closed position hold the contact bodies in coaxial relationship with each other and press each contact body for contacting purposes against the respectively associated concentric conductor (¶ 0007, 0008, 0029-0031. Clamping 6 and 7 achieves holding a respective 14 in place through application of a clamping force. ).

As to claim 2, the cable according to claim 1, wherein the closure is in the form of: a quick-action closure which can be closed without a tool in the form of a non-releasable quick-action closure, a non-releasable rivet connection, or a releasable screw connection (¶ 0013).

As to claim 3, the cable according to claim 1, wherein surface electrical contacting of the channel shape of the contact bodies with the respectively associated conductor is achieved predominantly and in particular exclusively by clamping force produced by the closure and transmitted by the clamping shell portion on to the contact body, on to the peripheral surface of the respectively associated conductor (¶ 0013, 0029, 0030).

As to claim 8, the cable according to claim 1, wherein in a first region the contact bodies have the channel shape and in an opposite second region they include contact pins or contact sockets for a plug-in connector (Fig. 4: 5, Fig. 2: 1).

As to claim 9, the cable according to claim 8, wherein the clamping shell portions of the contact apparatus form component parts of a multi-part plug connector housing, the plug connector housing comprising the clamping shell portions (Fig. 2: 3, 4, 6, 7).

As to claim 12, the cable according to claim 9, wherein the contact apparatus has precisely two clamping shell portions which are produced in the form of half-shells (Fig. 3: 6 and 7).

As to claim 13, the cable according to claim 1, wherein there is provided at least a number of receiving means corresponding to the number of concentric conductors in each clamping shell portion and at least some receiving means of each clamping shell portion respectively receive the channel shape of a contact body and the peripheral portion, surrounded thereby, of the associated conductor (¶ 0031, Fig. 2: 7, 14).

As to claim 14, the cable according to claim 1, wherein the cable core includes a further conductor comprising individual wires (¶ 0026).

As to claim 15, the cable according to claim 1, wherein for each insulation between a pair of adjoining concentric conductors there is provided a support layer which prevents individual wires from being pressed into the insulation (Fig. 3: 9).

As to claim 16, the cable according to claim 1, wherein the cross-section of the individual wires decreases outwardly from one concentric conductor to the next concentric conductor (¶ 0030, 0032).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of DE 4004802 A1 to Lotter (“Lotter”) and in view of Applicant’s admitted prior art in US Publication 2020/0180450 (“Specification”). An original copy of Lotter is provided along with an English translation that is relied upon below. 

Berger teaches the limitations of claim 1 from which claim 17 depends. Furthermore, Berger teaches each conductor comprises braided individual wires (¶ 0026). Berger, however, does not teach each conductor comprising the braided individual wires is braided with an alternately opposite winding direction from one conductor to the next, and braided on to the interposed insulation. 
Consistent with Applicant admission in the Specification at ¶ 0038, Lotter teaches each conductor comprises stranded (“braided”) individual wires with their strands laid in opposite directions (¶ 0004), and stranded on to the interposed insulation (¶ 0004, Specification: ¶ 0038). 
It would have been obvious to one of ordinary skill in the art to have modified Berger to include the features taught by Lotter in order to provide a cable that is capable of withstanding high dynamic stresses. 
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of WO2013013713A1 to Brill (“Brill”). An original copy of Brill is provided along with an English translation that is relied upon below. 
Berger teaches the limitations of claim 1 from which claims 20-22 depend. Although Berger teaches a contact apparatus for a plug-in connector (Fig. 2: 6, 7, ¶ 0005) and coaxial cable (¶ 0001); Berger does not teach, as is required by claims 20-22, the contact apparatus is part of a plug connector at a charging station for electric vehicles, the charging station including the cable or contact apparatus, or the cable is used for charging electric vehicles. 
Brill is directed to charging devices having charging cables to connect to electrical vehicles and charge their batteries (¶ 0001). 
Brill teaches a charging device (“charging station”) comprises a coaxial cable that connects to an electric vehicle to charge the electric vehicles battery (¶ 0012). 
One of ordinary skill in the art having the benefit of Brill’s disclosure could have implemented Berger’s coaxial cable and contact apparatus in the field of electric vehicle charging to prevent undesirable effects that are associated with conventional charging systems/cables (Brill: ¶ 0008).   

Allowable Subject Matter
Claims 4-7, 10, 11, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome any applicable § 112 rejection.
Claims 4-7, 10, 11, 18, and 19 would be allowable if amended in the manner above because the prior art of record does not teach or suggest an electrical multi-conductor cable with contact apparatus having the combination of limitations recited in claim 1 and those limitations recited in claims 4, 5, 10, or 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851